Citation Nr: 0845061	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-29 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted 
regarding entitlement to service connection for the cause of 
the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  The appellant seeks surviving spouse benefits.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which reopened and denied the appellant's claim for 
service connection for the cause of the veteran's death and 
denied entitlement to eligibility for loan guaranty benefits.  
In July 2008, the appellant testified before the Board at a 
personal hearing that was held at the Central Office.

The appellate issue of basic eligibility of a surviving 
spouse for Department of Veterans Affairs (VA) home loan 
guaranty benefits is the subject of a separate Board 
decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The appellant did not appeal an August 1996 rating 
decision that denied service connection for the cause of the 
veteran's death.

2.  Evidence received since the August 1996 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
veteran's claim and raises a reasonable possibility of 
substantiating the claim.

3.  Many years after service, the veteran developed status 
epilepticus from which he died in January 1976.  That 
condition was not caused by any incident of service and was 
not manifested to a compensable degree within one year 
following his separation from service.

4.  At the time of the veteran's death, service connection 
was not established for any disability.

5.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.


CONCLUSIONS OF LAW

1.  The August 1996 rating that denied service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309, 
3.312 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In October 2005 and January 2006, prior to the initial 
adjudication of the claims, the appellant was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  She was told that she needed to provide the names of 
persons, agency, or company who had additional records to 
help decide her claims.  She was informed that VA would 
attempt to obtain review her claims and determine what 
additional information was needed to process her claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.

In claims of entitlement to service connection for the cause 
of the veteran's death under 38 U.S.C.A. § 1310, notice must 
include a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death.  Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was not 
provided with notice criteria required by Hupp; however, the 
Board concludes that the appellant has actual knowledge that 
the veteran was not service-connected for any disability.  
The appellant contends that the veteran's epileptic disorder 
is related to his service.  At no time has the appellant 
claimed that the veteran was service-connected for an 
epileptic disorder or any other disability.  The nature of 
the appellant's claim reflects her actual knowledge that the 
veteran was not service-connected for any disability.  
Accordingly, the failure to provide Hupp-compliant notice is 
not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

While the appellant was given notice of what type of 
information and evidence she needed to substantiate a claim 
for an increased rating, the appellant would not be assigned 
a disability rating for a cause of death claim.  Therefore 
any questions regarding the rating element of an increased 
rating claim are rendered moot.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).
Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  With respect to the appellant's claim for service 
connection for the veteran's cause of death, the Board finds 
that VA is not obligated to obtain a medical opinion in this 
case because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service that caused, 
hastened, or substantially or materially combined to cause 
death.  38 C.F.R. § 3.159(c) (4) (2008).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  The Board is aware of the 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
regarding notice requirements for claims to reopen final 
decisions.  However, the issue of whether new and material 
evidence has been submitted to reopen the claim is being 
resolved in favor of the claimant.  Therefore, the Board 
finds that the requirements outlined in Kent for a claim of 
new and material evidence are no longer applicable in this 
case.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

New and Material Evidence

An August 1996 decision denied service connection for the 
cause of the veteran's death.  Although the RO reopened the 
claim and has adjudicated the issue of entitlement to service 
connection on the merits in a March 2006 decision, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2008).  Thus, the August 1996 
decision became final because the appellant did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  Only evidence presented 
since the last final denial on any basis will be considered 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the last prior decision 
consisted of a death certificate.  The RO found that the 
veteran's death was due to a post-service injury and denied 
the appellant's claim.

Evidence added to the record since the time of the last final 
denial includes service medical records, VA treatment 
records, and the appellant's July 2008 testimony before the 
Board.  During the appellant's hearing, she testified that 
prior to his service the veteran was healthy and that he had 
seizures prior to his mugging in 1971.

The appellant's July 2008 hearing testimony was not 
previously before agency decisionmakers and is not cumulative 
or redundant of previous evidence of record. As such, it is 
found to be "new" under 38 C.F.R. § 3.156(a).  Moreover, as 
it addresses the possibility that the veteran's seizures 
existed prior to the mugging incident, it relates to ran 
unestablished fact necessary to substantiate the claim and 
hence is "material" under 38 C.F.R. § 3.156(a).  In so 
finding, the Board again acknowledges that lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993).  
However, here it is not the appellant's opinion that serves 
as the basis to reopen the claim, but rather her disclosure 
of facts of regarding her husband's health prior to and after 
his service upon which she predicated her opinion.

The Board finds that the evidence received since the last 
final decision is new and material evidence and raises a 
reasonable possibility of substantiating her claim because it 
establishes a previously unestablished fact, that the 
veteran's cause of death was related to his service.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for the cause of the veteran's death is 
reopened, and the appeal is granted to that extent only.

Cause of Death

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
incurrence will be presumed for epilepsies and brain 
hemorrhages if manifest to a degree of 10 percent or more 
within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

The veteran died in January 1976.  The certificate of death 
provides that the immediate cause of death was status 
epilepticus due to or as a consequence of secondary epilepsy 
due to or as a consequence of an old intracerebral hemorrhage 
with a contributory cause of a street mugging in 1970 with 
chronic ethanolism.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the veteran's 
cause of death.

The veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses attributable to an 
epileptic disorder.  While an August 1965 enlistment 
examination report did not include neurologic clinical 
findings, the January 1968 separation examination report 
reflects a normal neurologic clinical evaluation.

VA treatment records dated in March 1974 reflect that the 
veteran was diagnosed as having a seizure disorder.  He was 
treated for a right hemiparesis that was either due to a 
mugging or spontaneous intracranial catastrophe.  It was 
noted that he had a two year history of seizures.

The veteran's post-service medical records are negative for 
any evidence of an epileptic disorder or intracerebral 
hemorrhage within one year of separation from active duty.  
In fact, the veteran was not diagnosed with an epileptic 
disorder until many years after separation from active 
service.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim and weighs against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the Board finds that the medical evidence of 
record does not show that the epileptic disorder that caused 
the veteran's death was incurred in or aggravated by service.  
Furthermore, the Board notes that there is no competent 
medical opinion of record relating the veteran's cause of 
death to his service.

The Board has considered the appellant's assertions that her 
husband's death was a result of his service.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that a claimant is competent to give evidence about what he 
or she experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, her assertions do not 
constitute competent medical evidence that her husband's 
death was related to his service.

The medical evidence of record does not show that the 
epileptic disorder that caused the veteran's death, or the 
intracerebral hemorrhage that was also listed as a cause of 
death on the death certificate, were incurred in or 
aggravated by the veteran's service.  In the absence of 
competent medical evidence relating the veteran's causes of 
death to his service, the claim must be denied.

Accordingly, the Board finds that the preponderance of 
evidence is against the claim for service connection for the 
cause of the veteran's death.  Therefore, service connection 
for the cause of the veteran's death is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
the veteran's cause of death, is granted.

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


